Title: Nicholas P. Trist to James Madison, 30 March 1828
From: Trist, Nicholas P.
To: Madison, James


	    
	      Dear Sir
	      
		 Monticello
		 Mar. 30.  28.
	      
	    
	    
I have to acknowledge your two favors of the 8th & 27th instant.  The last came to hand yesterday evening, too late to be answered effectually (the papers being at the University) by this morning’s mail; and you will, in consequence, not receive the copy you desire, till wednesday: a delay from which I hope no inconvenience will result.  For the account of the London University, which is an object of great interest with me, my thanks are due.  It has not yet been handed over to me; when it is, I will take an early opportunity of sending it to Genl. Cocke.
You will probably be surprised to learn that I have engaged in the Charlottesville paper; and not much so, to be told that it was sorely against my inclinations.  The circumstances———which the many kind evidences of interest for which I have to thank Mrs Madison & yourself, induce me to trouble you with a statement of, are shortly these: Mr Gilmer was anxious to retire; and from the arrangement originally made between himself & Mr Davis, the wishes of the latter were to be consulted as to the successor.  This successor, I was repeatedly & urgently pressed by Mr D. to become.  The inducement held out, was the profitableness of the property; which, under actual circumstances, would nett me between 5 and 600 dollars a year; and, at this rate, pay for itself in two years.  This, in my present situation, was a strong argument.  Considering the perhaps literally vital importance of my remaining under the same roof with Mrs R; I long ago made up my mind to do so, as long as I should possibly be able to hold out.  But my means are ebbing very fast, notwithstanding the observance of the strictest economy.  My profession, I do not practise; and I am now thoroughly satisfied that, under its ordinary form, I never shall be able to do so.  The painful truth is that there is in my present composition an insurmountable physical obstacle to my ever speaking in public, I daily become more & more convinced of.  If I ever am to practise law, it must therefore, be with my pen, instead of my tongue; and consequently, on another theatre.  The pecuniary inducement, besides a strong personal regard for Mr D, was then great.  On the other hand, I was deterred both by a strong sense of utter want of capacity for this pursuit, and a rooted aversion for every thing connected with it.  The objections preponderated; and after some hesitation, I gave a conclusive reply against the proposition.  From this determination, however, the advice of Mr Jefferson R. added to that of Mr Davis, has induced me to depart; and I now stand committed as one of the Editors of the Advocate.  As to the politics of the paper, in regard to the questions now on the carpet; there are few points on which my reflexions, so far as they have gone, have not led me to very different views from those which it has advocated.  On these points, however, I am no zealot; and moreover, if I were, I see no principle which would prohibit a man’s owning a share in a press advocating different views from those entertained by himself: unless, indeed, his name alone were capable of lending to it a weight which it would not otherwise possess.  Such is not the case in this instance: my name is not known to more than fifty persons in the world; and, whatever internal influence I may possess, being exerted in favor of candor & moderation, the sides of those questions which carry with them my good wishes, cannot, at least, be prejudiced by the measure.  It is one of altogether a temporary character: for we are all beginning to turn our eyes very seriously towards the south; and a general move, within a year or two, is by no means an impossibility.
Previous to the receipt of your letter, I had purposed writing by the approaching post, on the subject of Lewis Randolph.  His education may now be said to be fairly under way; and, could he be secured for two or three years, in a situation favorable to pursuing it, I should entertain considerable expectations of him.  This however, will not be his good fortune, (for under the present prospects of the family, he will be inevitably hurried into some lucrative employment) unless he can obtain some place that will support him.  While reflecting on this subject the other day, it occurred to me that I heard some time ago it was Mr Wirtembaker’s intention shortly to commence the practice of the law.  The place of librarian would be very acceptable to Lewis; and I would pledge myself to his proper discharge of it.  I determined therefore, to write without loss of time, lest some other application should be made; and to request you to mention the subject to the other visitors, the first time you communicate with them.  If he could be made secure of receiving the situation when the vacancy shall occur; he might, at once commence shaping his course in reference thereto.
Mr Randolph sets out to-day for the north, viā Richmond, to adopt measures for the publication of the papers.  This trip will probably expedite the return of his mother, by a week or two.  He carries with him a list of the paintings and busts; for which boxes are now making, for the purpose of sending them immediately to Boston.  The directors of the Atheneum there, have offered to exhibit them gratis; and it is thought to be the most favorable market.  Your likeness with that of Mr Jefferson, will be of the party; but only to be exhibited: and, I suppose, copied.
Mr ____________ is now living here.  He occupies the north pavilion, en hermite; his meals are sent to him: and we have strong hopes that this state of things will continue after her return.
We all unite in very affectionate salutations to Mrs Madison & yourself

	      Nichs: Ph: Trist
	    
	  May I presume so far on your kindness as to ask you to read a number signed the ’spirit of 87’ which will appear in the Advocate of next week; and, not write, but tell me when I next have the pleasure of seeing you, whether it is satisfactory.